Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 05/10/2021 for Application #17/316,299 filed on 05/10/2021 in which Claims 1-20 are canceled via preliminary amendment, Claims 21-40 are presented for examination.

Status of Claims
Claims 21-40 are pending, of which Claims 21-40 are considered allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/10/2021
Applicant’s most recent claim set of 05/10/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Wm. Brady Nash on August 30, 2022.

The application has been amended as follows:

In the Claims:

Claim 21: (Currently Amended):
A method for calculating authenticity of a human user, performed by a device having at least one processor, the method comprising:
providing, via a network, a first question to [[the]] a user device via a connection with the user device;
extracting a plurality of facial expressions from data received via the connection;
calculating, using a first convolutional neural network, first data corresponding to one or more predetermined emotions based on the plurality of the extracted facial expressions, and using a second convolutional neural network, second data corresponding to the one or more predetermined emotions based on the plurality of the extracted facial expressions; 
generating candidate emotion data using the first and second data;
determining whether the candidate emotion data predicts a predetermined emotion; and
at least one of: 
generating a second question to further aid in making the determination; or
determining the authenticity of the human user based on the current determination.


Claim 26: (Currently Amended)
The method of claim 22, wherein the temporal convolutional neural network analyzes [[the]] audio data.


Claim 30: (Currently Amended):
A computing system for calculating authenticity of a human user, comprising:
at least one processor;
at least one memory storing instructions, wherein the instructions cause the at least one processor to:
provide, via a network, a first question to [[the]] a user device via a connection with the user device;
extract a plurality of facial expressions from data received via the connection;
calculate, using a first convolutional neural network, first data corresponding to one or more predetermined emotions based on the plurality of the extracted facial expressions, and using a second convolutional neural network, second data corresponding to the one or more predetermined emotions based on the plurality of the extracted facial expressions; 
generate candidate emotion data using the first and second data;
determine whether the candidate emotion data predicts a predetermined emotion; and
at least one of: 
generate a second question to further aid in making the determination; or
determine the authenticity of the human user based on the current determination.


Claim 35: (Currently Amended):
The system of claim 31, wherein the temporal convolutional neural network analyzes [[the]] audio.


Claim 40: (Currently Amended):
A method for determining authenticity of a loan applicant, performed by a user device having at least one processor, the method comprising:
providing, via a network, a first question to the user device via a connection with the user device;
extracting a plurality of facial expressions from data received via the connection;
calculating, using a first convolutional neural network, first data corresponding to one or more predetermined emotions based on the plurality of the extracted facial expressions, and using a second convolutional neural network, second data corresponding to the one or more predetermined emotions based on the plurality of the extracted facial expressions; 
generating candidate emotion data using the first and second data;
determining whether the candidate emotion data predicts a predetermined emotion; and
at least one of: 
generating a second question to further aid in making the determination; or
determining the authenticity of [[the]] a human user based on the current determination.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are considered allowable.

The instant invention is directed to methods and a system for providing user authentication over a network utilizing facial expression recognition.

The closest prior art, as recited, Kaneda et al. US Patent Application Publication No. 2010/0189358 and Hirai US Patent Application Publication No. 2009/0309702, are also generally directed to various aspects of providing user authentication over a network utilizing facial expression recognition.  However, Kaneda et al. or Hirai does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 21, 30, 40.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 21:
Although the combination of Kaneda et al. or Hirai teaches various aspects of providing user authentication over a network utilizing facial expression recognition, Kaneda et al. or Hirai et al. fails to teach calculating the authenticity of a human user by sending a first question over a network to a user device via a connection with the user device, receiving data over the connection from which multiple facial expressions are extracted from the received data, utilizing a first convolutional neural network to compute first data of one or more predetermined emotions based on the multiple extracted facial expressions, utilizing a second convolutional neural network to compute second data of the one or more predetermined emotions based on the multiple extracted facial expressions, utilizing the first and second data to create emotion data that is checked to see if it predicts a predetermined emotion, and then either generating a second question to further aid in the prediction, or decide the authenticity of the human user depending on the outcome of the current prediction of the predetermined emotion based on the received data, or both.
When combined with the additional limitations found in Claim 21.

Regarding Claim 30:
Although the combination of Kaneda et al. or Hirai teaches various aspects of providing user authentication over a network utilizing facial expression recognition, Kaneda et al. or Hirai et al. fails to teach calculating the authenticity of a human user by sending a first question over a network to a user device via a connection with the user device, receiving data over the connection from which multiple facial expressions are extracted from the received data, utilizing a first convolutional neural network to compute first data of one or more predetermined emotions based on the multiple extracted facial expressions, utilizing a second convolutional neural network to compute second data of the one or more predetermined emotions based on the multiple extracted facial expressions, utilizing the first and second data to create emotion data that is checked to see if it predicts a predetermined emotion, and then either generating a second question to further aid in the prediction, or decide the authenticity of the human user depending on the outcome of the current prediction of the predetermined emotion based on the received data, or both. 
When combined with the additional limitations found in Claim 30.

Regarding Claim 40:
Although the combination of Kaneda et al. or Hirai teaches various aspects of providing user authentication over a network utilizing facial expression recognition, Kaneda et al. or Hirai et al. fails to teach calculating the authenticity of a loan applicant by sending a first question over a network to a user device via a connection with the user device, receiving data over the connection from which multiple facial expressions are extracted from the received data, utilizing a first convolutional neural network to compute first data of one or more predetermined emotions based on the multiple extracted facial expressions, utilizing a second convolutional neural network to compute second data of the one or more predetermined emotions based on the multiple extracted facial expressions, utilizing the first and second data to create emotion data that is checked to see if it predicts a predetermined emotion, and then either generating a second question to further aid in the prediction, or decide the authenticity of a human user depending on the outcome of the current prediction of the predetermined emotion based on the received data, or both. 
When combined with the additional limitations found in Claim 40.

Therefore Claims 21-40 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alsmadi - US 2018/0211102: Alsmadi teaches multiple mathematical algorithms for extracting facial recognition data.
Chow et al. - US 9,619,723: Chow et al. teaches a procedure for capturing and extracting facial recognition data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498